DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed. 
The present invention is directed to providing an improved computer-implemented analysis of a classification model. Each independent claim identifies the uniquely distinct features:

A processing unit for computer-implemented analysis of a classification model which is 
adapted to map, as a prediction, a number of input instances, each of them having a number of features, into a number of probabilities of output classes, as a classification decision, according to a predetermined function; and which is adapted to determine a relevance value for each feature resulting in a saliency map;
the processing unit being configured to
- identify an effect of each feature on the prediction of the instance by determining, for each feature, a relevance information representing a contextual information for all features of the instance omitting the considered feature;
- determine the relevance value for each feature by combining the relevance information for the features of the instance;
- evaluate the plurality of relevance values for the features of the instance to identify the effect of each feature on the prediction of the instance.
The closest prior art, US 10,497,025 (“Wai”); US 2018/0018553 A1 (“Bach et al.”); US 2017/0308770 A1 (“Jetley et al.”); US 2015/0016699 A1 (“Ritt et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664